OPINION — AG — THE COUNTY HOSPITAL BOARD OF CONTROL MAY NOT LAWFULLY SPEND SURPLUS FUNDS, SUCH AS ARE DESCRIBED IN 19 O.S. 1963 Supp., 790.1 [19-790.1](B) (19 O.S. 1971 790.1 [19-790.1](B)) TO BUILD A BUILDING TO HOUSE THE "COUNTY HEALTH UNIT". IN CONCLUSION IT IS TO NOTED THAT YOUR LETTER INFORMS US THAT THE GOVERNING BOARD OF THE ATOKA COUNTY MEMORIAL HOSPITAL "IS COMPOSED OF COUNTY COMMISSIONERS AND BUSINESSMEN" 63 O.S. 1963 Supp., 789 [63-789] (63 O.S. 1971 789 [63-789]) PROVIDES IN PART: 'IT SHALL BE THE DUTY OF THE BOARD OF COUNTY COMMISSIONERS TO PLACE THE MANAGEMENT AND CONTROL OF SAID HOSPITAL EITHER UNDER A BOARD OF CONTROL COMPOSED OF FIVE MEMBERS OR TO LEASE THE HOSPITAL AND EQUIPMENT THEREIN TO A CHARITABLE NON PROFIT ORGANIZATION * * * NO MEMBER OF THE BOARD OF CONTROL SHALL HOLD ANY STATE, COUNTY OR CITY ELECTIVE OFFICE * * *'  CITE: 63 O.S. 1963 Supp. 1-206 [63-1-206], (63 O.S. 1971, 1-206 [63-1-206]), 63 O.S. 1963 Supp. 1-701 [63-1-701], (63 O.S. 1971, 1-701 [63-1-701]) (JAMES FUSON)